Morse, J.
In this case the defeasance in the deed of right of way of the plaintiff to the Chicago & Canada Southern Railway Company reads as follows:
“If the said railway company, its successors or assigns, should fail to complete said railway through said premises, and to put the same in operation, within three years from the date hereof, or if, after such railway is completed and put into operation, it should cease to be used and operated as a railroad, then, in either évent, this release shall cease to be operative, and the right of way granted thereunder shall terminate.”
We think that when this right of way ceased to be used and operated as a railroad, and was used only for the storing of cars, the defeasance became operative, and the conveyance had no further force or effect.
The judgment is correct, and is affirmed, with costs.
Sherwood, C. J., and Long, J., concurred with Morse, J.